             Case 17-34077             Doc 35      Filed 03/13/19 Entered 03/13/19 08:29:50                          Desc Main
                                                    Document     Page 1 of 12


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
Bujak, Mikolay                                                       §           Case No. 17-34077
                                                                     §
Bujak, Kathleen
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 11/14/2017. The
         undersigned trustee was appointed on 11/14/2017.
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                       89,890.57
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                         0.00
                 Administrative Expenses                                                                            30.73
                 Bank Service Fees                                                                                 106.90
                 Other Payments to Creditors                                                                         0.00
                 Non-Estate funds paid to 3rd Parties                                                                0.00
                 Exemptions paid to the Debtor                                                                       0.00
                 Other Payments to Debtor                                                                            0.00
                 Leaving a balance on hand of 1                                         $                       89,752.94




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
            Case 17-34077              Doc 35        Filed 03/13/19 Entered 03/13/19 08:29:50                            Desc Main
                                                      Document     Page 2 of 12

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 04/18/2018 and the deadline for
       filing governmental claims was 05/14/2018. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $7,744.53.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $7,500.00, for a total
compensation of $7,500.002. In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $0.00 for total expenses of
$0.00
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       03/01/2019                                   By :    /s/ Elizabeth C. Berg
                                                                          Trustee


    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                               Case 17-34077          Doc 35          Filed 03/13/19 Entered 03/13/19 08:29:50                          Desc Main
                                                                                       Document     Page 3 of 12
                                                                                                                                                                                                            Page 1
                                                                                                     FORM 1
                                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                   ASSET CASES
               Case No: 17-34077                                           Judge: Janet S. Baer                                                      Trustee Name:     Elizabeth C Berg
            Case Name: Bujak, Mikolay                                                                                               Date Filed (f) or Converted (c):   11/14/2017 (f)
                         Bujak, Kathleen                                                                                                     341(a) Meeting Date:      12/11/2017
      For Period Ending: 03/01/2019                                                                                                                Claims Bar Date:    04/18/2018

                                          1                                                 2                        3                     4                            5                            6
                                                                                                                Est Net Value
                                                                                                            (Value Determined by                                                          Asset Fully Administered
                                                                                                                                    Property Formally
                                   Asset Description                               Petition/Unscheduled      Trustee, Less Liens,                           Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                       Abandoned
                       (Scheduled and Unscheduled (u) Property)                            Values                Exemptions,                                      the Estate                  Remaining Assets
                                                                                                                                       OA=554(a)
                                                                                                              and Other Costs)
1.      580 Lancaster Dr, Hampshire, IL 60140                                                150,000.00                      0.00                                               0.00                FA
        Stay lifted per order 1/5/18 [Dkt. 18]
2.      2006 Hyundai Elantra                                                                     1,725.00                    0.00                                               0.00                FA
3.      2006 Subaru Outback                                                                      5,175.00                    0.00                                               0.00                FA
        Debtor reaffirmed 2/8/18 [Dkt 25]
4.      Furniture, linens, small appliances, table & chairs, bedroom set                         2,000.00                    0.00                                               0.00                FA
5.      Flat screen TVs, DVD player, computer, printer, music collection, cell                   2,000.00                    0.00                                               0.00                FA
        phones
6.      Pistol, rifle, shotgun                                                                   1,500.00                    0.00                                               0.00                FA
7.      Everyday clothes, shoes, accessories                                                      250.00                     0.00                                               0.00                FA
8.      Everyday jewelry, costume jewelry, engagement ring, wedding rings,                        500.00                     0.00                                               0.00                FA
        watches
9.      books, CDs, DVDs & Family Photos                                                          100.00                     0.00                                               0.00                FA
10.     Savings Account Chase Bank                                                                400.00                     0.00                                               0.00                FA
11.     Checking Account Chase Bank                                                              1,100.00                    0.00                                               0.00                FA
12.     Checking Account Chase Bank                                                              2,200.00                    0.00                                               0.00                FA
13.     Merrill Lynch                                                                            1,200.00                    0.00                                               0.00                FA
14.     THIS Pension                                                                            Unknown                      0.00                                               0.00                FA
15.     TRS Pension                                                                             Unknown                      0.00                                               0.00                FA
16.     401(k) or similar plan Trans America                                                    14,100.00                    0.00                                               0.00                FA
17.     IRA Fidelity                                                                            33,000.00                    0.00                                               0.00                FA
18.     Health insurance                                                                             0.00                    0.00                                               0.00                FA


     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                   Exhibit A
                                             Case 17-34077                 Doc 35          Filed 03/13/19 Entered 03/13/19 08:29:50                                  Desc Main
                                                                                            Document     Page 4 of 12
                                                                                                                                                                                                                            Page 2
                                                                                                        FORM 1
                                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                      ASSET CASES
               Case No: 17-34077                                                Judge: Janet S. Baer                                                              Trustee Name:      Elizabeth C Berg
            Case Name: Bujak, Mikolay                                                                                                            Date Filed (f) or Converted (c):    11/14/2017 (f)
                         Bujak, Kathleen                                                                                                                  341(a) Meeting Date:       12/11/2017
      For Period Ending: 03/01/2019                                                                                                                             Claims Bar Date:     04/18/2018

                                        1                                                         2                           3                          4                            5                               6
                                                                                                                        Est Net Value
                                                                                                                    (Value Determined by                                                                 Asset Fully Administered
                                                                                                                                                 Property Formally
                               Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                                  Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                    Abandoned
                   (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                             the Estate                  Remaining Assets
                                                                                                                                                    OA=554(a)
                                                                                                                      and Other Costs)
19.    Term Life Insurance                                                                                0.00                         0.00                                                     0.00                FA
20.    2 laptops, printer, server                                                                       500.00                         0.00                                                     0.00                FA
21.    Debtor's Post-Petition Inheritance from Estate of Terrence C. Kautz                                0.00                    88,273.91                                               89,890.57                 FA
       (u)
       Trustee recovered full value of Kathleen Bujak's interest in the
       inheritance of T. Kautz

                                                                                                                                                                                                  Gross Value of Remaining Assets

  TOTALS (Excluding Unknown Values)                                                              215,750.00                    88,273.91                                                  89,890.57                           0.00




  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
  February 28, 2019: After recovering the bulk of Kathleen's share of the inheritance, Trustee was advised of a possible second distribution on account of the inheritance. Trustee remained in contact with the executor of
  the inheritance and Kathleen Bujak in order to monitor the progress and administration of the probate estate and to ensure that the bankruptcy estate's interest was protected. In or about early February, Trustee learned
  that the probate estate had been fully administered and that a second distribution would be made on account of Kathleen's interest in the Inheritance. Thereafter, Trustee made an official request to the executor for a
  turnover of Kathleen's share of the final distribution and recovered an additional $1,616.66 for the benefit of the Estate. Trustee confirmed with her accountant that no estate tax returns were required to be filed. Trustee
  prepared her TFR.

  September 30, 2018: Trustee reviewed, among other things, the Debtors' schedules of assets and liabilities and statements of financial affairs and conducted a section 341 examination of the Debtors. Trustee determined
  there were no assets of value to the Estate and filed a Report of No Distribution (NDR) on 12/12/17. Roughly two weeks thereafter, Trustee was notified that one of Kathleen's parents passed away and that Kathleen
  (Debtor) may be entitled to an inheritance. Trustee determined the inheritance would be property of the Estate pursuant to 541(a)(5) of the Code since Debtor became entitled to the inheritance within the 180 days
  following the petition date and, thereafter, withdrew her NDR. Trustee recovered majority of the proceeds of the inheritance in September 2018. Trustee is advised a second and final distribution on account of the
  inheritance will be paid to the bankruptcy estate by year end. The claims bar date expired, Trustee reviewed the claims and determined the claims were asserted against Ms. Bujak individually or jointly by the Debtors.
  Pursuant to this Court's order dated 9/10/18 [Dkt. 32], this case will be administered as separate cases and distributions will be made to creditors of Ms. Bujak individually or jointly by the Debtors (and not to creditors of
  Mr. Bujak individually). Trustee will submit TFR once final inheritance proceeds are received.




 UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                                                       Exhibit A
                                       Case 17-34077       Doc 35      Filed 03/13/19 Entered 03/13/19 08:29:50                         Desc Main
                                                                        Document     Page 5 of 12
                                                                                                                                                                                            Page 3
                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
           Case No: 17-34077                                 Judge: Janet S. Baer                                                    Trustee Name:     Elizabeth C Berg
        Case Name: Bujak, Mikolay                                                                                   Date Filed (f) or Converted (c):   11/14/2017 (f)
                     Bujak, Kathleen                                                                                         341(a) Meeting Date:      12/11/2017
  For Period Ending: 03/01/2019                                                                                                    Claims Bar Date:    04/18/2018

                                  1                                          2                      3                      4                            5                            6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                           Asset Fully Administered
                                                                                                                    Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                       Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                       the Estate                  Remaining Assets
                                                                                                                       OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 06/30/2019      Current Projected Date of Final Report(TFR) : 03/30/2019


Trustee’s Signature       /s/Elizabeth C Berg                                Date: 03/01/2019
                          Elizabeth C Berg
                          P. O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                        Exhibit A
                                      Case 17-34077             Doc 35    Filed 03/13/19  FORMEntered
                                                                                                2       03/13/19                08:29:50          Desc Main                                          Page 1
                                                                            Document
                                                                    ESTATE CASH              Page 6 of 12RECORD
                                                                                RECEIPTS AND DISBURSEMENTS

              Case No: 17-34077                                                                                                                   Trustee Name: Elizabeth C Berg
           Case Name: Bujak, Mikolay                                                                                                                Bank Name: Texas Capital Bank
                        Bujak, Kathleen                                                                                                    Account Number/CD#: ******5427 Checking Account
       Taxpayer ID No: **-***1470                                                                                                 Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/1/2019                                                                                                  Separate bond (if applicable): 0.00

    1                  2                              3                                            4                                                 5                     6                    7
                                                                                                                              Uniform
Transaction        Check or                                                                                                    Trans.                                                       Account/ CD
   Date            [Refer#]               Paid To / Received From                   Description of Transaction                 Code             Deposits($)        Disbursements($)          Balance($)
09/05/2018           [21]        Estate of Terrence C. Kautz             Debtor's Post-petition Inheritance                   1229-000               88,273.91                                   88,273.91


10/03/2018                       Texas Capital Bank                      Bank Service Fee                                     2600-000                                          106.90           88,167.01
                                 Treasury Management Operations
                                 2350 Lakeside Blvd
                                 Richardson, TX 75082

02/13/2019          51001        International Sureties, Ltd.            Bond Premium                                         2300-000                                           30.73           88,136.28
                                 Suite 420
                                 701 Poydras Street
                                 New Orleans, LA 70139

02/21/2019           [21]        Estate of Terrence C. Kautz             Final Distribution - Post-petition Inheritance       1229-000                1,616.66                                   89,752.94
                                 c/o Michael B. Jawgiel, Esq.
                                 5487 N. Milwaukee Avenue
                                 Chicago, IL 60630

                                                                                                                          Page Subtotals             89,890.57                  137.63


                                                                                                 COLUMN TOTALS                                       89,890.57                  137.63
                                                                                                           Less:Bank Transfer/CD's                         0.00                   0.00
                                                                                                 SUBTOTALS                                           89,890.57                  137.63

                                                                                                        Less: Payments to Debtors                                                 0.00
                                                                                                 Net                                                 89,890.57                  137.63




UST Form 101-7-TFR (5/1/2011) (Page 6)                                                                                                                                                   Exhibit B
                                        Case 17-34077           Doc 35       Filed 03/13/19  FORMEntered
                                                                                                   2       03/13/19   08:29:50        Desc Main                                           Page 2
                                                                               Document
                                                                       ESTATE CASH              Page 7 of 12RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

              Case No: 17-34077                                                                                                      Trustee Name: Elizabeth C Berg
           Case Name: Bujak, Mikolay                                                                                                   Bank Name: Texas Capital Bank
                        Bujak, Kathleen                                                                                       Account Number/CD#: ******5427 Checking Account
       Taxpayer ID No: **-***1470                                                                                      Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 3/1/2019                                                                                       Separate bond (if applicable): 0.00

    1                    2                            3                                        4                                         5                       6                   7
                                                                                                                    Uniform
Transaction          Check or                                                                                        Trans.                                                      Account/ CD
   Date              [Refer#]               Paid To / Received From                Description of Transaction        Code           Deposits($)         Disbursements($)          Balance($)

                                                                                      TOTAL-ALL ACCOUNTS                                 NET                      NET             ACCOUNT
                    All Accounts Gross Receipts:           89,890.57                                                                   DEPOSITS              DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:               137.63
                                                                                      ******5427 Checking Account                        89,890.57                   137.63
                                All Accounts Net:          89,752.94
                                                                                      Net Totals                                         89,890.57                   137.63        89,752.94




UST Form 101-7-TFR (5/1/2011) (Page 7)                                                                                                                                        Exhibit B
              Case 17-34077            Doc 35      Filed 03/13/19 Entered 03/13/19 08:29:50                      Desc Main C Page 1
                                                                                                                    EXHIBIT
                                                    Document     Page 8 of 12
  Case: 17-34077                                                                                                             Elizabeth C Berg
  Bujak, Mikolay                                                                                                           CLAIMS REGISTER
  Bujak, Kathleen                                                                                                           EXHIBIT C Page 1
  Claims Bar Date: 04/18/18      Government Bar Date: 05/14/18

  Claim
   No. Creditors                            UTC         Scheduled           Claimed          Allowed               Paid              Balance

          Elizabeth C. Berg, Trustee        2100              0.00         7,500.00          7,500.00              0.00              7,500.00
          PO Box 2399                     ADMIN
          Glen Ellyn, IL 60138-2399
          Baldi Berg, Ltd.                  3110              0.00           601.50            601.50              0.00               601.50
          PO Box 2399                     ADMIN
          Glen Ellyn, IL 60138-2399

ADMINISTRATIVE TOTAL                                          0.00         8,101.50          8,101.50              0.00              8,101.50

  00001 Discover Bank Discover               7100        19,098.00          20,945.87       20,945.87              0.00           20,945.87
        PO Box 3025                         UNSEC
        New Albany, OH 43054
        Filed: 01/22/18
        Claim 1 is for debt of Mikolay individually
        Pursuant to the Court’s order dated September 10, 2018, [ dkt. 32], only claims of Kathleen, individually, or Kathleen and
        Mikolay, jointly, will participate in the Estate's distribution from the proceeds of Kathleen's inheritance. Although Claim No. 1 is
        deemed an allowed claim, only Mikolay is liable for the debt. As a result, Claim No. 1 will not receive any payment from
        Kathleen’s inheritance which is the sole asset being distributed in connection with this Final Report.
  00002 Discover Bank Discover               7100          9,596.00         10,118.21       10,118.21              0.00              10,118.21
        PO Box 3025                        UNSEC
        New Albany, OH 43054
        Filed: 01/22/18
        Claim 2 is for debt of Kathleen, individually
        Pursuant to the Court’s order dated September 10, 2018, [ dkt. 32], only claims of Kathleen, individually, or Kathleen and
        Mikolay, jointly, will participate in the Estate's distribution from the proceeds of Kathleen's inheritance. As a result, Claim No 2
        will receive a payment from Kathleen’s inheritance which is the sole asset being distributed in connection with this Final
        Report.
  00003 TD Bank, USA                         7100          1,268.00          1,455.10         1,455.10             0.00            1,455.10
        American InfoSource as agent UNSEC
        4515 N Santa Fe Ave
        Oklahoma City, OK 73118
        Filed: 01/24/18
        Claim 3 is for debt of Mikolay individually
        Pursuant to the Court’s order dated September 10, 2018, [ dkt. 32], only claims of Kathleen, individually, or Kathleen and
        Mikolay, jointly, will participate in the Estate's distribution from the proceeds of Kathleen's inheritance. Although Claim No. 3 is
        deemed an allowed claim, only Mikolay is liable for the debt. As a result, Claim No. 3 will not receive any payment from
        Kathleen’s inheritance which is the sole asset being distributed in connection with this Final Report.




UST Form 101-7-TFR (5/1/2011) Page 8
              Case 17-34077           Doc 35       Filed 03/13/19 Entered 03/13/19 08:29:50                      Desc Main C Page 2
                                                                                                                    EXHIBIT
                                                    Document     Page 9 of 12
  Case: 17-34077                                                                                                             Elizabeth C Berg
  Bujak, Mikolay                                                                                                           CLAIMS REGISTER
  Bujak, Kathleen                                                                                                           EXHIBIT C Page 2
  Claims Bar Date: 04/18/18      Government Bar Date: 05/14/18

  Claim
   No. Creditors                            UTC         Scheduled           Claimed          Allowed               Paid              Balance

  00004 U.S. Department of                   7100        76,268.00          78,450.14       78,450.14              0.00              78,450.14
        PO Box 69184                       UNSEC
        Harrisburg, PA 17106
        Filed: 02/01/18
        Claim 4 is for debt of Kathleen, individually
        Pursuant to the Court’s order dated September 10, 2018, [ dkt. 32], only claims of Kathleen, individually, or Kathleen and
        Mikolay, jointly, will participate in the Estate's distribution from the proceeds of Kathleen's inheritance. As a result, Claim No 4
        will receive a payment from Kathleen’s inheritance which is the sole asset being distributed in connection with this Final
        Report.
  00005 Quantum3 Group LLC as                7100          1,988.00          2,531.20         2,531.20             0.00               2,531.20
        PO Box 788                         UNSEC
        Kirkland, WA 98083
        Filed: 04/11/18
        Claim 5 is a joint debt of Kathleen and Mikolay
        Pursuant to the Court’s order dated September 10, 2018, [ dkt. 32], only claims of Kathleen, individually, or Kathleen and
        Mikolay, jointly, will participate in the Estate's distribution from the proceeds of Kathleen's inheritance. As a result, Claim No 5
        will receive a payment from Kathleen’s inheritance which is the sole asset being distributed in connection with this Final
        Report.
  00006 Quantum3 Group LLC as                7100            739.00          1,337.05         1,337.05             0.00               1,337.05
        PO Box 788                        UNSEC
        Kirkland, WA 98083
        Filed: 04/11/18
        Claim 6 is a joint debt of Kathleen and Mikolay
        Pursuant to the Court’s order dated September 10, 2018, [ dkt. 32], only claims of Kathleen, individually, or Kathleen and
        Mikolay, jointly, will participate in the Estate's distribution from the proceeds of Kathleen's inheritance. As a result, Claim No 6
        will receive a payment from Kathleen’s inheritance which is the sole asset being distributed in connection with this Final
        Report.
  00007 PYOD, LLC for Citibank, N.A.         7100        17,039.00          18,220.08       18,220.08              0.00           18,220.08
        Resurgent Capital Services         UNSEC
        PO Box 19008
        Greenville, SC 29602
        Filed: 04/17/18
        Claim 7 is for debt of Mikolay, individually
        Pursuant to the Court’s order dated September 10, 2018, [ dkt. 32], only claims of Kathleen, individually, or Kathleen and
        Mikolay, jointly, will participate in the Estate's distribution from the proceeds of Kathleen's inheritance. Although Claim No. 7 is
        deemed an allowed claim, only Mikolay is liable for the debt. As a result, Claim No. 7 will not receive any payment from
        Kathleen’s inheritance which is the sole asset being distributed in connection with this Final Report.

UNSECURED TOTAL                                        125,996.00        133,057.65       133,057.65               0.00           133,057.65




UST Form 101-7-TFR (5/1/2011) Page 9
           Case 17-34077   Doc 35   Filed 03/13/19 Entered 03/13/19 08:29:50   Desc Main C Page 3
                                                                                  EXHIBIT
                                     Document     Page 10 of 12

REPORT TOTALS                           125,996.00   141,159.15   141,159.15    0.00     141,159.15




UST Form 101-7-TFR (5/1/2011) Page 10
             Case 17-34077              Doc 35   Filed 03/13/19 Entered 03/13/19 08:29:50           Desc Main
                                                  Document     Page 11 of 12
                                                 TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 17-34077
Case Name: Bujak, Mikolay
           Bujak, Kathleen
Trustee Name: Elizabeth C Berg
                     Balance on Hand                                                                            $89,752.94
Claims of secured creditors will be paid as follows:

                                                             NONE

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                        Total Requested      to Date            Payment
Trustee, Fees: Elizabeth C. Berg, Trustee                           $       7,500.00 $             0.00 $         7,500.00
Attorney for Trustee, Fees: Baldi Berg, Ltd.                        $         601.50 $             0.00 $           601.50

Total to be paid for chapter 7 administrative expenses                                                 $          8,101.50
Remaining Balance                                                                                      $         81,651.44

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                             NONE
       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:

                                                             NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $133,057.65 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 61.4 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) Page 11
             Case 17-34077              Doc 35   Filed 03/13/19 Entered 03/13/19 08:29:50                Desc Main
                                                  Document     Page 12 of 12
                                                             Allowed
   Claim                                                    Amount of             Interim Payments          Proposed
    No.        Claimant                                       Claim                     to Date             Payment
00001         Discover Bank Discover Products Inc      $            20,945.87 $                0.00 $                   0.00
00002         Discover Bank Discover Products Inc      $            10,118.21 $                0.00 $                8,937.67
00003         TD Bank, USA                             $             1,455.10 $                0.00 $                   0.00
00004         U.S. Department of Education c/o         $            78,450.14 $                0.00 $            69,296.85
00005         Quantum3 Group LLC as agent for          $             2,531.20 $                0.00 $                2,235.87
00006         Quantum3 Group LLC as agent for          $             1,337.05 $                0.00 $                1,181.05
00007         PYOD, LLC for Citibank, N.A.             $            18,220.08 $                0.00 $                   0.00

Total to be paid to timely general unsecured creditors                                               $           81,651.44

Remaining Balance                                                                                    $                  0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 12
